
	
		II
		111th CONGRESS
		1st Session
		S. 834
		IN THE SENATE OF THE UNITED STATES
		
			April 20, 2009
			Mr. Sessions introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To require that funding for Federal departments and
		  agencies and programs that remain available at the end of a fiscal year shall
		  be used to pay down the Federal debt.
	
	
		1.Payment towards the
			 debtIf any funds remain at
			 the end of a fiscal year appropriated for an agency or department or for an
			 authorized program that has been carried out, the Secretary of the Treasury
			 shall use those remaining funds to pay down the Federal debt.
		2.Report to
			 CongressIf a department or
			 agency returns funds described in section 2 and not later than 90 days after
			 the end of the fiscal year, the department or agency shall submit a report to
			 the committees of jurisdiction in both Houses of Congress and the Committees on
			 the Budget of the House and the Senate detailing—
			(1)how the money was saved; and
			(2)possibilities for future savings in that
			 program.
			
